DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 8 recite, or similarly recite, inter alia,
“…at least one senor configured to record data related to bowel activity from a patient's colon; and 
a wireless transmitter configured to send the data from the patient's colon to an external device; and 
at least one mucosal clip configured to fix the sensor board to a wall of the patient's colon for a measurement period, wherein the flexible printed circuit board and/or the at least one mucosal clip are configured to be passed from the patient's colon after the measurement period through normal defecation.”  
The closest references found during Examiner’s search of the prior art were US 5,247,938 A to Silverstein, US 7,756,582 B2 to Imran, which discloses soluble anchor, US 2017/0027520 A1 to Terry, and US 2019/0216384 A1 to Duval. Also relevant was an article entitled “A Wireless Implant for Gastrointestinal Motility Disorders” by Lo et al. The Lo device, though close to the claimed invention, is not configured to fix the sensor board to a wall of the patient’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791